DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 18 “first” should be inserted before “three-way”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 8, 9, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite because the phrase “the gas system connects fluidly to the flow loop at a first point, at a second three-way connection, and a second point, joining at the first three-way connection” is confusing. It is unclear if the gas system  connects  to each of the flow loop at the first point, the second three-way 
Claims 8 and 9 are vague and indefinite because in claim 8 there is no antecedent basis for “the first pressure gauge” and the pressure gauge of the gas system” is vague. The examiner would suggest writing “the liquid-only gauge and the gas system pressure gauge”. Also, in lines 4 and 5 it is unclear how the pressure operates “the action” of the solenoid because there is no mechanism for the pressures acting upon the solenoid valve has not been set forth. Lastly, there is no antecedent basis for “the action”. Claim 9 is rejected for its dependency.
Claim 14 and 15 are vague and indefinite because it sets forth that pressure regulator branches the gas flow in two directions which connect to the flow loop at separate points. Fig. 3 shows the two branched flows, one thru the pressure gauge and one thru the flow meter and then combining again to flow to the flow lop and connect at one point. Claim 15 is rejected for its dependency.
Claim 19 is vague and indefinite because in line4 there is no antecedent basis for “the properties”.
Claim 20 is vague and indefinite because it is unclear what the reference point is for “within 95%”.

Allowable Subject Matter
Claims 1-3, 6, 7, 10-13 and 16-18 are allowed.
s 4, 8, 9, 14, 15, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a pump testing system comprising a flow loop having a tank, a three-way connection, a mixer and a test pump assembly connected in the loop; as claimed; and additionally including a liquid-only pressure gauge is arranged on piping at a point between the fluid tank and the first three-way connection such that a liquid-only pressure is measured, wherein the static mixer is configured to mix a liquid flow from the liquid tank with a 25gas flow from the gas system to produce a multiphase flow, and  23KFUMP Ref.: 2019-222-MAGOblon Ref.: 52713USwherein the gas system comprises a gas tank, fluidly connected to the first three-way connection, and a solenoid valve between the gas tank and the first three-way connection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bibet et al, Imamkhan and Ahmad et al disclose control systems for multi-phase systems using valves for flow control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  



CGF
September 28, 2021